Case 2:19-cv-02396-JS-SIL Document 21 Filed 08/18/20 Page 1 of 4 PageID #: 191



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
ARCH SPECIALTY INSURANCE COMPANY,

                       Plaintiff,
                                                      ADOPTION ORDER
           -against-                                  19-CV-2396(JS)(SIL)

ALL ISLAND BUILDING & RESTORATION INC.,

                    Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      David Charles Sienko, Esq.
                    J. Gregory Lahr, Esq.
                    Marc Ethan Haas, Esq.
                    Robinson & Cole LLP
                    666 Third Avenue, 20th Floor
                    New York, New York 11937

For Defendant:         No appearance.

SEYBERT, District Judge:

           Plaintiff Arch Specialty Insurance Company (“Plaintiff”)

commenced this diversity action on April 24, 2019 against defendant

All Island Building & Restoration Inc (“Defendant”) asserting

claims for breach of contract, unjust enrichment, and account

stated.   (Compl., D.E. 1.)      On December 18, 2019, Plaintiff filed

a motion for a default judgment with respect to its claims for

breach of contract and account stated.              (Mot., D.E. 9.)        On

April 4, 2020, the Court referred the motion to Magistrate Judge

Steven I. Locke for a Report and Recommendation (“R&R”).            (Apr. 4,

2020 Elec. Order.)       On May 2, 2020, Judge Locke issued his R&R

recommending that the Court grant, in part, and deny, in part
Case 2:19-cv-02396-JS-SIL Document 21 Filed 08/18/20 Page 2 of 4 PageID #: 192



Plaintiff’s motion.          (R&R, D.E. 15.)        Specifically, Judge Locke

recommended that the Court grant the motion with respect to

Plaintiff’s       breach     of   contract      claim    and   award   Plaintiff:

(i) $114,090.00         in   damages;     (ii) $535.00    in    litigation   fees;

(iii) $19,129.61 in pre-judgment interest plus per diem interest

of    $28.13    until    judgment    is    entered;     and    (iv) post-judgment

interest pursuant to 28 U.S.C. § 1961(a).               (R&R at 7, 9-13.)    Judge

Locke further recommended that the Court deny, without prejudice,

the motion as it relates to the account stated claim.                  (R&R at 8-

9.)   On May 5, 2020, Plaintiff served Defendant with a copy of the

R&R to an address at 12 Blydenburg Avenue, Smithtown, New York

11787 (the “Smithtown Address”).               (Aff. Serv., D.E. 16.)

               On or around May 12, 2020, Defendant, through Charles

Risten,1 submitted a letter asking the Court to “set aside this

motion until [Defendant] contact[s] our attorneys, and set[s] up

proper representation to counter and disprove these accusations.”

(Def.’s Ltr., D.E. 17.)             On May 26, 2020, the Court issued an

Electronic Order (1) construing Defendant’s letter as a request

for an extension of time to retain counsel and to file objections

to the R&R and (2) directing Defendant to “submit objections to

the R&R or, in the alternative, a letter advising the Court on the




1 The letterhead provides the Defendant’s name and the Smithtown
Address but does not explain the relationship between Charles
Risten and Defendant.


                                           2
Case 2:19-cv-02396-JS-SIL Document 21 Filed 08/18/20 Page 3 of 4 PageID #: 193



status of his objections” on or before July 10, 2020.                            (May 26,

2020 Elec. Order.) On May 27, 2020, Plaintiff served Defendant

with a copy of the May 26, 2020 Electronic Order at the Smithtown

Address.       (Aff.     Serv.,   D.E.    18.)          Defendant     failed     to    file

objections and did not otherwise communicate with the Court by

July 10, 2020.       Accordingly, on July 15, 2020, given Defendant’s

pro se status, the Court granted Defendant a final opportunity to

comply      with   the   May   26,     2020       Electronic      Order   and    directed

Defendant to submit objections to the R&R on or before August 14,

2020.     (July 15, 2020 Elec. Order.)                  The Court stated that “no

further extensions will be granted” and warned Defendant that “the

Court will review and decide whether to adopt, reject, or modify

the   R&R    without     objections     if        it   fails   to   comply      with   this

Electronic Order.” (July 15, 2020 Elec. Order.) On July 17, 2020,

Plaintiff served Defendant with a copy of the July 15, 2020

Electronic Order at the Smithtown Address.                     (Aff. Serv., D.E. 19.)

As of the date of this Order, Defendant has not filed objections

nor has it otherwise communicated with the Court.

              The time to object has expired and no objections to the

R&R have been filed.           Upon careful review and consideration, the

Court finds Judge Locke’s R&R to be comprehensive, well-reasoned,

and free of clear error, and the Court ADOPTS the R&R (D.E. 15) in

its entirety.       Accordingly, Plaintiff’s motion (D.E. 9) for entry

of    a   default    judgment     is    DENIED,         without     prejudice,     as    to


                                              3
Case 2:19-cv-02396-JS-SIL Document 21 Filed 08/18/20 Page 4 of 4 PageID #: 194



Plaintiff’s claim for account stated but GRANTED as to Plaintiff’s

claim    for     breach      of   contract.         Plaintiff    is   awarded:

(i) $114,090.00        in   damages;    (ii) $535.00   in    litigation   fees;

(iii) $19,129.61 in pre-judgment interest plus per diem interest

of   $28.13    until    judgment   is    entered;    and    (iv) post-judgment

interest pursuant to 28 U.S.C. § 1961(a).

              The Clerk of the Court is directed to enter judgment

accordingly. On or before September 1, 2020, Plaintiff is directed

to (1) indicate, in writing, whether it intends to pursue its

claims for unjust enrichment and account stated and (2) serve

Defendant with a copy of this Electronic Order at the Smithtown

Address and file proof of service to ECF.




                                             SO ORDERED.



                                             /s/ JOANNA SEYBERT______
                                             Joanna Seybert, U.S.D.J.


Dated: August 18 , 2020
       Central Islip, New York




                                         4
